Citation Nr: 1132663	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2008 substantive appeal, the Veteran requested a hearing before the Board.  He subsequently withdrew that hearing request in a written statement dated in June 2008.  38 C.F.R. § 20.704 (2010).  Therefore, the Board will proceed with adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's service connection claims.

The Veteran, in written statements, contends that he is entitled to service connection for a gastrointestinal (GI) disability.

Service medical records show treatment in March 1960 for lower abdominal pain.  On examination, there was epigastric tenderness, but no diarrhea, nausea, or vomiting, and bowel sounds were normal.  Alcoholic gastritis was assessed.  In May 1973 the Veteran reported bright red blood mixed in his stool on two occasions.  It appears that a barium enema was recommended and the Veteran was referred to the proctology clinic.  Pursuant to the proctology referral, the Veteran underwent a sigmoidoscopy, which revealed small internal and external hemorrhoids.  Thereafter, in May 1974, the Veteran was seen for upper GI distress.  He was prescribed Maalox and Librax and an upper GI series was recommended.  In June 1974, an upper GI series was within normal limits.  However, the prescription for Librax was continued as the Veteran reported that it helped.  During separation examination in May 1975, frequent episodes of functional bowel distress were noted.  However, clinical evaluation of the genitourinary system at that time was normal, and it appears that a barium enema was negative.  

Post service medical records show that in May 1989, the Veteran had an abnormal upper GI series and it was recommended that the Veteran undergo an endoscopy for evaluation of gastric abnormality.  In March 1992, it was noted that the Veteran was taking Zantac.  In July 1993, a history of a hiatal hernia and GERD that was stable on medications were noted.  In April 2000, it was noted that the Veteran's bowels moved normally and that he used herb capsules to help with movement.  Thereafter, VA medical records dated through August 2003 show treatment for GERD and medications to reduce stomach acid.  In May 2004, a colonoscopy/polypectomy revealed an ascending colon polyp, a few left side diverticulosis, and internal hemorrhoids.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran's service medical records, including his May 1975 separation examination, document complaints and treatment for GI symptoms.  In addition, VA medical records show treatment for GI problems beginning at least as early May 1989.  It remains unclear to the Board whether the Veteran's current GI complaints are related to his active service.  Therefore, the Board finds that an examination is necessary in order to fairly decide the merits of the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the most recent VA medical records in the claims file are dated in February 2008, and it appears that many of the VA medical records in the claims file were submitted directly from the Veteran, including those dating back to 1989.  The Board notes that a May 2004 VA discharge instruction sheet indicates that the Veteran underwent a colonoscopy and polypectomy, but there are no VA medical records from that procedure associated with the claims file.  As it appears that there are outstanding VA medical records that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in West Palm Beach, Florida, pertaining to the Veteran's gastrointestinal disability.  The request should include records dating back to at least as early as 1989, and earlier if appropriate.

2.  Then, after the above development is completed,  schedule the Veteran for a VA examination to evaluate the nature and etiology of any gastrointestinal disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records which document gastrointestinal complaints, and VA medical records, which show diagnoses of GERD and diverticulosis.  The examiner must also consider any lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service. 

3.  Then, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


